Title: To Thomas Jefferson from Thomas Mann Randolph, 16 October 1802
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Dear Sir,
            Edgehill October 16. 1802.
          
          It has occurred to me that perhaps a special licence for me to pass with my Slaves through South Carolina might be obtained from the Executive of that State upon my giving security that not one of them should remain in it. I have not heard that such an application has been made but I do not see any solid reason why leave should not be granted as the end of the laws restraining the passage is to hinder importation only and that end cannot be at all defeated if a penalty larger than any profit which could be made by sale in the State be taken. What those laws are I have no means of knowing and therefore it may not be possible to obtain what I wish: should it not be I must resolve on the circuitous rout, though from a person just arrived in this neighbourhood from Georgia I learn that the difficulty and cost must be very much greater. That person if I could get permission could carry out my Slaves for me on terms more reasonable than I ever expected; by the ordinary rout: from his estimate they cannot cost me more than 5 or 6 Dollars each including waggon hire for their baggage: he returns next month. you will render me a service of importance by giving me some information early on the subject.—Martha has recovered completely: the children are all well. With true affection.
          
            Th: M. Randolph
          
        